UNITED STATES SECURITIES and EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Date of report (Date of earliest event reported)May 17, 2011 FLUSHING FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) 001-33013 (Commission File Number) DELAWARE (State or other jurisdiction of incorporation) 11-3209278 (I.R.S. Employer Identification Number) 1, SUITE E140, LAKE SUCCESS, NEW YORK 11042 (Address of principal executive offices) (718) 961-5400 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ( ) Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ( ) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ( ) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ( ) Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) This Current Report on Form 8-K/A is being filed as an amendment to the Current Report on Form 8-K filed by Flushing Financial Corporation (the “Company”) on May 17, 2011. The sole purpose of this amendment is to disclose the Company’s decision as to how frequently the Company will conduct future shareholder advisory votes regarding executive compensation. Item 5.07 Submission of Matters to a Vote of Security Holders. (d) At the Company’s Annual Meeting of Stockholders held on May 17, 2011, the stockholders of the Company voted, on an advisory non-binding basis, to recommend the holding of future stockholder votes annually on executive compensation. In accordance with the recommendation by the Company’s stockholders, the Company’s Board of Directors has determined that the Company will conduct future stockholder advisory votes regarding executive compensation every year until the next required vote of the Company’s stockholders on the frequency of stockholder advisory votes on executive compensation, unless the Board otherwise determines that a different frequency for such advisory votes is in the best interests of the stockholders of the Company. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FLUSHING FINANCIAL CORPORATION Date:September 23, 2011 By: /s/ David W. Fry David W. Fry Title: Executive Vice President and Chief Financial Officer
